DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



Claim(s) 31, 32 and 34-38 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ouyang et al. (US 2011/0270179 A1).
Regarding claim 31, Ouyang discloses an imaging system for surgical use comprising: an imaging device (106; Fig. 1; par. [0047]) comprising: a housing (106; Fig. 1); a computer operable memory circuit (116; Figs. 1 and 2; par. [0047]-[0049]) comprising data representing characteristics of the imaging device; a control unit (102/120; Fig. 1) separate from the imaging device (106) which connects to the imaging device (106) to receive image data from the imaging device (106), the control unit  (102/120) comprising a processor (132/134; Fig.2); an electronic communication circuit (Figs. 1 and 2; 126/130; par. [0050]-[0051]) configured for providing electronic 
Regarding claim 32, Ouyang discloses the imaging system of claim 31, wherein said memory circuit (116) stores: a. data representing the number of hours of operation of the imaging device; b. data representing the number of times the imaging device has been used; c. data representing a unique identification code; d. data representing a date of manufacture; e. data representing a date of last verification/quality check; f. data representing a location of manufacture; g. data representing the last control unit to which the imaging device was connected; h. data representing diagnostic information; i. data representing procedural specific settings; j. data representing a date of sterilization; or k. data representing specific settings for a specific user (par. [0043]).
Regarding claim 34, Ouyang discloses the imaging system of claim 32, wherein the processor of the control unit (Fig. 2): checks the data representing the characteristics of the imaging device to determine if the imaging device has been reclaimed (whether or not it has been previously used), and disables functionality of the imaging device based on determining that the imaging device has been reclaimed (par. [0061]-[0063]; step 166 – imaging device previously used on someone else).
Regarding claim 35, Ouyang discloses the imaging system of claim 32, wherein the processor of the control unit (Fig. 2): checks the data representing the 
Regarding claim 36, Ouyang discloses the imaging system of claim 31, wherein data comprising a serial number is stored in said memory circuit for providing identification of the imaging device (par. [0014] and [0083]).
Regarding claim 37, Ouyang discloses the imaging system of claim 31, wherein the imaging device further comprises a counting circuit that is configured to cause a count value to be recorded in said memory circuit for each time the imaging device is used (previously programmed CID’; par. [0061]).
Regarding claim 38, Ouyang discloses the imaging system of claim 31, wherein a timing circuit causes a date and time value to be recorded in said memory circuit when the main circuit is powered on and said timing circuit further records the amount of time the imaging device is in use in said memory circuit (par. [0060]-[0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claim 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouyang, as applied to claim 31 above, in view of Leonard et al. (US 2004/0231772 A1).
Regarding claim 33, Ouyang discloses the imaging system of claim 32, but does not specifically disclose wherein the processor of the control unit: checks the data representing the characteristics of the imaging device to determine a manufacturing date of the imaging device, and disables functionality of the imaging device based on determining that the manufacturing date is outside of a predetermined date range. Leonard teaches an analogous system wherein a memory circuit (16) provides a manufacture date and if the control unit (20) determines that the component is expired due to its manufacture date plus shelf life (predetermined date range), the control unit deactivates the probe (par. [0026]). It would have been obvious to one having ordinary skill in the art to have included the expiration and manufacturing dates of the imaging device in the memory circuit of Ouyang in order to prevent use of an expired component, as taught by Leonard.
Claim 39-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ouyang, as applied to claim 31 above, in view of Poll et al. (US 2008/0319266 A1).
Regarding claim 39, Ouyang discloses the imaging system of claim 31, but does not specifically disclose it further comprising: a view optimizing assembly configured for delivering a fluid to a surface of said optical element, wherein said view optimizing assembly comprises: a sheath sized and configured to receive said lumen; a fluid flow 
Regarding claim 40, Ouyang in view of Poll disclose the imaging system of claim 39, wherein said fluid is supplied as part of a insufflator circuit (Poll: par. [0033]).
Regarding claim 41, Ouyang in view of Poll disclose the imaging system of claim 39, wherein said fluid is saline (Poll: par. [0029]).
Regarding claim 42, Ouyang in view of Poll disclose the imaging system of claim 39, wherein said fluid is carbon dioxide (Poll: par. [0029]).
Regarding claim 43, Ouyang in view of Poll disclose the imaging system of claim 39, wherein said optical element is a lens (the other lens of the lens assembly of 106; par. [0047]).
Regarding claim 44, Ouyang in view of Poll disclose the imaging system of claim 39, wherein said optical element comprises a plurality of lenses (the other lenses of the lens assembly of 106; par. [0047]).
Regarding claim 45, Ouyang in view of Poll disclose the imaging system of claim 39, further comprising a light element disposed within said lumen (Poll: par. [0027]).
Regarding claim 46, Ouyang in view of Poll disclose the imaging system of claim 39, further comprising a locking mechanism (Poll: 342; par. [0070]) that detachably locks said view optimizing assembly to said imaging device.
Regarding claim 47, Ouyang in view of Poll disclose the imaging system of claim 39, further comprising a camera control unit (134; Fig. 2).
Regarding claim 48, Ouyang in view of Poll disclose the imaging device of claim 39, wherein said sheath comprises a plurality of fluid flow channels (Poll: 512; Fig. 4A; par. [0046])
Regarding claim 49, Ouyang in view of Poll disclose the imaging device of claim 39, wherein said image optimizing assembly further comprises a deflection assembly (Poll: 308; par. [0052]-[0054])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        /ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795